per curiam:
Por versar tanto la queja presentada por la Sra. Rosa Flores Capablanco (caso Núm. AB-1997-149) como la petición del Colegio de Abogados (caso Núm. 4412), sobre la conducta del Ledo. Jorge L. Santiago Gauthier, las hemos consolidado. A continuación los hechos pertinentes.
El 12 de junio de 1998 suspendimos al Ledo. Jorge L. Santiago Gauthier indefinidamente del ejercicio de la abo-gacía y la notaría por no haber pagado la cuota del Colegio de Abogados. Anteriormente, el 31 de enero de 1995, se le había suspendido del ejercicio de la notaría por nueve (9) meses por haber incumplido con su deber de rendir los ín-dices notariales mensuales requeridos por la Ley Notarial de 1987. El 2 de julio de ese mismo año dejamos pendiente la investigación de la queja presentada en su contra por la Sra. Rosa Flores Capablanco hasta que el señor Santiago Gaüthier solicitase la readmisión. Así las cosas, el 10 de diciembre de 1999, el licenciado Santiago Gauthier fue readmitido al ejercicio de la abogacía y el 14 de junio le concedimos al Procurador General un término para inves-tigar la queja de la señora Flores Capablanco e informar el resultado a este Tribunal.
El 6 de julio del 2000 el Procurador General presentó un *196informe preliminar del cual surge que el licenciado Santiago Gauthier fue en extremo negligente en la tramitación del caso de daños y perjuicios de su dienta la señora Flores Capablanco. En dicho caso Rosa I. Flores Capablanco v. Autoridad Metropolitana de Autobuses, et al., Civil Núm. FDP 96-0382, Sala Superior de Carolina, el tribunal dictó sentencia el 4 de septiembre de 1997, desestimando la de-manda por “el reiterado incumplimiento y desatención a órdenes del tribunal” del querellado.
El querellado reconoció su negligencia y le pagó a la quejosa, señora Flores Capablanco, tres mil quinientos dó-lares ($3,500) por los daños sufridos.
El 10 de julio del 2000 el Procurador General presentó un informe complementario. En éste, luego de analizar los documentos del caso civil Núm. FDP 96-0382, concluyó que el licenciado Santiago Gauthier había violado los Cánones 12 y 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Específicamente determinó que:
Tanto del expediente del caso civil número FDP 96-0382 ante el Tribunal de Primera Instancia, Sala de Carolina, como de las propias admisiones del abogado querellado en este procedi-miento surge que éste indudablemente incumplió con las dispo-siciones de los Cánones de Ética Profesional [12 y 18].
El Procurador General señaló, además, que durante la investigación el querellado no respondió a sus requeri-mientos en torno a los resultados de las conversaciones que éste había iniciado con la quejosa conducentes a resarcirle los daños que le pudo haber ocasionado por haber permi-tido que la causa de acción fuese desestimada.
El 14 de julio de 2000 le concedimos al querellado y a la quejosa término para que expusieran sus posiciones sobre el Informe Complementario del Procurador General. Aper-cibimos al licenciado Santiago Gauthier de que su incum-plimiento podría conllevar la suspensión del ejercicio de la abogacía.
El licenciado Santiago Gauthier no ha cumplido. To-*197mando en consideración su conducta negligente y de falta de diligencia en la tramitación del caso civil Núm. FDP 96-0382 y en el cumplimiento de los requerimientos del Procurador General y de este Tribunal, determinamos que el licenciado Santiago Gauthier violó los Cánones 12 y 18 del Código de Etica Profesional, supra. In re Guemárez Santiago I, 146 D.P.R. 27 (1998); In re Pagán Ayala, 115 D.P.R. 814 (1984); In re Álvarez Meléndez, 129 D.P.R. 495 (1991). Sin embargo, entendemos que existen atenuantes que tomamos en consideración, ya que el licenciado Santiago Gauthier pagó a la señora Flores Capablanco tres mil quinientos dólares ($3,500) por los daños sufridos como consecuencia de su conducta negligente y que ésta, al no comparecer y responder a nuestra Resolución de 14 de julio de 2000, no ha mostrado ulterior interés en este asunto.
De otra parte, el 2 de noviembre del 2000, el Colegio de Abogados presentó una petición en la cual nos informó que el licenciado Santiago Gauthier adeudaba al Colegio cua-trocientos veinticinco dólares ($425) por cuotas atrasadas para el período de 1999-2000 y nos solicitó su suspensión de la profesión de abogado. El 15 de diciembre emitimos una resolución, concediéndole término al querellado para que mostrara causa por la cual no lo debíamos suspender de la práctica de la abogacía. También le apercibimos de que el incumplimiento con esta resolución conllevaría “la suspensión automática del ejercicio de la abogacía”. A pe-sar de este apercibimiento el licenciado Santiago Gauthier no ha comparecido, demostrando una vez más una actitud displicente hacia las órdenes del Tribunal y su falta de interés por continuar ejerciendo la profesión de abogado. En consecuencia, suspendemos al Ledo. Jorge L. Santiago Gauthier inmediata e indefinidamente del ejercicio de la abogacía y hasta que otra cosa disponga este Tribunal.
El Tribunal le impone a Santiago Gauthier el deber de notificar a todos sus clientes de su presente inhabilidad para seguir representándolos, les devuelva cualesquiera ho-*198norarios recibidos por trabajos no realizados, e informe oportunamente de su suspensión a los distintos foros judi-ciales y administrativos del país.

Finalmente, éste deberá certificarnos en el término de treinta (30) días, contados a partir de la notificación de esta resolución, el cumplimiento de estos deberes, notifi-cando también al Procurador General.


Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no intervino.